DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it is not limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length; line 8, “comprise” should read --include--.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Visualizing Gait Symmetry/Asymmetry from Acceleration Data”, Mitsuru Yoneyama (referred hereafter Yoneyama).

Referring to claim 1, Yoneyama discloses a method of rendering a three-dimensional acceleration plot of one or more steps on a graphical user interface (Abstract), the method comprising:
coupling an accelerometer to an individual, the individual taking one or more steps while coupled to the accelerometer (page 923, 2nd col., 2nd para.; page 924, 2nd col., 2nd para.);
generating, by the accelerometer, outputs corresponding to a magnitude of acceleration for each of three orthogonal axes at each of a plurality of time periods (page 924, 2nd col., 2nd para.; page 925, 3. Algorithm for 3D Visualization: 1st para.; Figure 2);
sending the outputs from the accelerometer to a computing device (page 924, 2nd col., 2nd para.; page 925, 3. Algorithm for 3D Visualization: 1st para.; Figures 1-2);
mapping, using the computing device, the outputs to a virtual three-dimensional acceleration plot of the outputs (page 925, 3. Algorithm for 3D Visualization: 1st para.; Figure 1), a virtual three-dimensional acceleration plot comprising a plurality of points, wherein each point of the plurality of points is positioned according to coordinates proportional to respective magnitudes of acceleration along the three orthogonal axes at a respective first time period (page 925, 3.1 Estimation of Principal Axes section; pages 925-927, 3.2 Detection of Peak Points section; Figures 3(a)-3(h));
applying, by the computing device, automated techniques of visual perspective to the virtual three-dimensional acceleration plot to yield a virtual two-dimensional image of the virtual three-dimensional acceleration plot (page 927, 3.3 Calculation of 3D Motion Trajectory section; pages 927-928, 3.4 Visualization of Gait Symmetry/Asymmetry section; Figures 5(a)-5(b)); and
displaying, by the computing device, the virtual two-dimensional image on a graphic output device (pages 927-928, 3.4 Visualization of Gait Symmetry/Asymmetry section; Figures 5(a)-5(b)).
As to claim 8, Yoneyama discloses a system for rendering a three-dimensional acceleration plot of one or more steps on a graphical user interface (Abstract), the system comprising:
an accelerometer, the accelerometer (page 923, 2nd col., 2nd para.; page 924, 2nd col., 2nd para.):
coupled to an individual, the individual taking one or more steps while coupled to the accelerometer (page 923, 2nd col., 2nd para.; page 924, 2nd col., 2nd para.);
generating outputs corresponding to a magnitude of acceleration for each of three orthogonal axes at each of a plurality of time periods (page 924, 2nd col., 2nd para.; page 925, 3. Algorithm for 3D Visualization: 1st para.; Figure 2);
a computing device in communication with the accelerometer (page 924, 2nd col., 2nd para.; page 925, 3. Algorithm for 3D Visualization: 1st para.; Figures 1-2), wherein the computing device:
receives the outputs from the accelerometer (page 924, 2nd col., 2nd para.; page 925, 3. Algorithm for 3D Visualization: 1st para.; Figures 1-2);
maps the outputs to a virtual three-dimensional acceleration plot (page 925, 3. Algorithm for 3D Visualization: 1st para.; Figure 1), the virtual three-dimensional acceleration plot comprising a plurality of points, wherein each point of the plurality of points is positioned according to coordinates proportional to respective magnitudes of acceleration along the three orthogonal axes at a respective first time period (page 925, 3.1 Estimation of Principal Axes section; pages 925-927, 3.2 Detection of Peak Points section; Figures 3(a)-3(h));
applies automated techniques of visual perspective to the virtual three-dimensional acceleration plot to yield a virtual two-dimensional image of the virtual three-dimensional acceleration plot (page 927, 3.3 Calculation of 3D Motion Trajectory section; pages 927-928, 3.4 Visualization of Gait Symmetry/Asymmetry section; Figures 5(a)-5(b)); and
a graphic output device in communication with the computing device, wherein the computing device displays the virtual two-dimensional image on the graphic output device (pages 927-928, 3.4 Visualization of Gait Symmetry/Asymmetry section; Figures 5(a)-5(b)).
Referring to claim 14, Yoneyama  discloses a graphical user interface (GUI) for rendering a three-dimensional acceleration plot of one or more steps on a two-dimensional medium (Abstract), wherein the GUI:
receives outputs from an accelerometer (page 924, 2nd col., 2nd para.; page 925, 3. Algorithm for 3D Visualization: 1st para.; Figures 1-2), wherein the accelerometer:
generates outputs corresponding to a magnitude of acceleration for each of three orthogonal axes at each of a plurality of time periods (page 924, 2nd col., 2nd para.; page 925, 3. Algorithm for 3D Visualization: 1st para.; Figure 2); and
is coupled to an individual while the individual takes one or more steps (page 923, 2nd col., 2nd para.; page 924, 2nd col., 2nd para.);
displays the three-dimensional acceleration plot in two dimensions on a graphic output device using automated techniques of visual perspective (pages 927-928, 3.4 Visualization of Gait Symmetry/Asymmetry section; Figures 5(a)-5(b)), the three-dimensional acceleration plot comprising a plurality of points wherein each point of the plurality of points is positioned according to coordinates proportional to respective magnitudes of acceleration along the three orthogonal axes at a respective first time period (page 925, 3.1 Estimation of Principal Axes section; pages 925-927, 3.2 Detection of Peak Points section; Figures 3(a)-3(h)).
As to claims 2, 9, and 15, Yoneyama disclose a method/system/graphical user interface (GUI) for rendering a three-dimensional acceleration plot of one or more steps on a graphical user interface/on a two-dimensional medium (Abstract), in which the each point of the plurality of points:
except for a first sequential point of the plurality of points, is visually coupled to a respective second point, the respective second point positioned according to coordinates proportional to respective magnitudes of acceleration along the three orthogonal axes at a respective second time period, the respective second time period occurring before the respective first time period (page 925, 3.1 Estimation of Principal Axes section; pages 925-927, 3.2 Detection of Peak Points section; Figures 3(a)-3(h)); and
except for a final sequential point of the plurality of points, is visually coupled to a respective third point, the respective third point positioned according to coordinates proportional to respective magnitudes of acceleration along the three orthogonal axes at a respective third time period, the respective third time period occurring after the respective first time period (page 925, 3.1 Estimation of Principal Axes section; pages 925-927, 3.2 Detection of Peak Points section; Figures 3(a)-3(h)).
Referring to claims 3, and 16, Yoneyama disclose a method/graphical user interface (GUI) for rendering a three-dimensional acceleration plot of one or more steps on a graphical user interface/on a two-dimensional medium (Abstract), in which the first sequential point is visually coupled to the final sequential point (page 925, 3.1 Estimation of Principal Axes section; pages 925-927, 3.2 Detection of Peak Points section; Figures 3(a)-3(h)).
As to claim 4, Yoneyama disclose a method for rendering a three-dimensional acceleration plot of one or more steps on a graphical user interface (Abstract), in which at least one of the three orthogonal axes is determined relative to a direction of gravitational pull (page 924, 2nd col., 2nd para.; page 925, 3.1 Estimation of Principal Axes section; pages 925-927, 3.2 Detection of Peak Points section; Figures 3(a)-3(h)).
Referring to claims 5, 10, and 18, Yoneyama disclose a method/system/graphical user interface (GUI) for rendering a three-dimensional acceleration plot of one or more steps on a graphical user interface/on a two-dimensional medium (Abstract), in which:
the first sequential point is positioned according to coordinates proportional to respective magnitudes of acceleration along the three orthogonal axes at a first sequential time period (pages 923-924, 2. Methods section; page 924, 2.2 Experiments section; page 925, 3.1 Estimation of Principal Axes section; pages 925-927, 3.2 Detection of Peak Points section; Figures 3(a)-3(h));
the first sequential time period occurs during a first instance of a reference foot of the individual contacting a ground (pages 923-924, 2. Methods section; page 924, 2.2 Experiments section; page 925, 3.1 Estimation of Principal Axes section; pages 925-927, 3.2 Detection of Peak Points section; Figures 3(a)-3(h));
the final sequential point is positioned according to coordinates proportional to respective magnitudes of acceleration along the three orthogonal axes at a final sequential time period (pages 923-924, 2. Methods section; page 924, 2.2 Experiments section; page 925, 3.1 Estimation of Principal Axes section; pages 925-927, 3.2 Detection of Peak Points section; Figures 3(a)-3(h)); and
the final sequential time period occurs during a second instance of the reference foot of the individual contacting the ground (pages 923-924, 2. Methods section; page 924, 2.2 Experiments section; page 925, 3.1 Estimation of Principal Axes section; pages 925-927, 3.2 Detection of Peak Points section; Figures 3(a)-3(h)).
As to claims 6, 11, and 19, Yoneyama disclose a method/system/graphical user interface (GUI) for rendering a three-dimensional acceleration plot of one or more steps on a graphical user interface/on a two-dimensional medium (Abstract), in which the one or more steps comprise multiple strides and:
the respective first time period is a first relative time within a gait cycle (pages 923-924, 2. Methods section; page 924, 2.1 Biphasicity Score section; page 924, 2.2 Experiments section; page 925, 3.1 Estimation of Principal Axes section; pages 925-927, 3.2 Detection of Peak Points section; Figures 3(a)-3(h));
the respective magnitudes of acceleration along the three orthogonal axes at the respective first time period are aggregate measures of acceleration at two or more instances of the first relative time (pages 923-924, 2. Methods section; page 924, 2.1 Biphasicity Score section; page 924, 2.2 Experiments section; page 925, 3.1 Estimation of Principal Axes section; pages 925-927, 3.2 Detection of Peak Points section; Figures 3(a)-3(h));
the respective second time period is a second relative time within a gait cycle (pages 923-924, 2. Methods section; page 924, 2.1 Biphasicity Score section; page 924, 2.2 Experiments section; page 925, 3.1 Estimation of Principal Axes section; pages 925-927, 3.2 Detection of Peak Points section; Figures 3(a)-3(h));
the respective magnitudes of acceleration along the three orthogonal axes at the respective second time period are aggregate measures of acceleration at two or more instances of the second relative time (pages 923-924, 2. Methods section; page 924, 2.1 Biphasicity Score section; page 924, 2.2 Experiments section; page 925, 3.1 Estimation of Principal Axes section; pages 925-927, 3.2 Detection of Peak Points section; Figures 3(a)-3(h));
the respective third time period is a third relative time within a gait cycle (pages 923-924, 2. Methods section; page 924, 2.1 Biphasicity Score section; page 924, 2.2 Experiments section; page 925, 3.1 Estimation of Principal Axes section; pages 925-927, 3.2 Detection of Peak Points section; Figures 3(a)-3(h)); and
the respective magnitudes of acceleration along the three orthogonal axes at the respective third time period are aggregate measures of acceleration at two or more instances of the third relative time (pages 923-924, 2. Methods section; page 924, 2.1 Biphasicity Score section; page 924, 2.2 Experiments section; page 925, 3.1 Estimation of Principal Axes section; pages 925-927, 3.2 Detection of Peak Points section; Figures 3(a)-3(h)).
Referring to claims 7, and 20, Yoneyama disclose a method/graphical user interface (GUI) for rendering a three-dimensional acceleration plot of one or more steps on a graphical user interface/on a two-dimensional medium (Abstract),  comprising:
applying, by the computing device, automated techniques of visual perspective to the virtual three-dimensional acceleration plot to yield two or more virtual two-dimensional images of the virtual three-dimensional acceleration plot, each of the two or more virtual two-dimensional images showing respective multiple perspectives of the virtual three-dimensional acceleration plot (page 925, 3.1 Estimation of Principal Axes section; pages 925-927, 3.2 Detection of Peak Points section; Figures 3(a)-3(h); pages 927-928, 3.4 Visualization of Gait Symmetry/Asymmetry section; Figures 5(a)-5(b)); and
rendering, by the computing device, the two or more virtual two-dimensional images on the graphic output device in an animated sequence (page 925, 3.1 Estimation of Principal Axes section; pages 925-927, 3.2 Detection of Peak Points section; Figures 3(a)-3(h); pages 927-928, 3.4 Visualization of Gait Symmetry/Asymmetry section; Figures 5(a)-5(b)).
As to claim 12, Yoneyama disclose a system for rendering a three-dimensional acceleration plot of one or more steps on a graphical user interface (Abstract),  in which the plurality of time periods are measured using one or more of: the outputs generated by the accelerometer (page 923, 2nd col., 2nd para.; page 924, 2nd col., 2nd para.); a time cycle of a processor in the computing device (pages 923-924, 2. Methods section; page 924, 2.1 Biphasicity Score section; page 924, 2.2 Experiments section; page 925, 3. Algorithm for 3D Visualization: 1st para.; Figure 2); a quartz clock; an electric clock; or a radio-controlled clock, the radio-controlled clock being wirelessly synchronized with an atomic clock.
Referring to claim 13, Yoneyama disclose a system for rendering a three-dimensional acceleration plot of one or more steps on a graphical user interface (Abstract), in which the computing device is powered by one or more of: a lithium ion battery; a nickel metal hydride battery; a photo-voltaic cell; a body heat ambient energy collector; or a body motion ambient energy collector (pages 928-929, 4. Results section).
As to claim 17, Yoneyama disclose a graphical user interface (GUI) for rendering a three-dimensional acceleration plot of one or more steps on a two-dimensional medium (Abstract), in which at least one of the three orthogonal axes is an adjusted axis (page 924, 2.2 Experiments section; page 925, 3.1 Estimation of Principal Axes section; pages 925-927, 3.2 Detection of Peak Points section; Figures 3(a)-3(h)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/            Primary Examiner, Art Unit 2864